EXHIBIT 21.1 SUBSIDIARIES OF TESLA MOTORS, INC. Name of Subsidiary Jurisdiction of Incorporation or Organization Roadster Automobile Sales and Service (Beijing) Co., Ltd. China Roadster Finland Oy Finland Tesla 2014 Warehouse SPV LLC Delaware Tesla Automobile Distribution (Beijing) Co., Ltd. China Tesla Automobile Sales and Service (Beijing) Co., Ltd. China Tesla Automobile Sales and Service (Chengdu) Co., Ltd. China Tesla Automobile Sales and Service (Chengdu) 2 Co., Ltd. China Tesla Automobile Sales and Service (Guangzhou) Co., Ltd. China Tesla Automobile Sales and Service (Hangzhou) Co., Ltd. China Tesla Automobile Sales and Service (Nanjing) Co., Ltd. China Tesla Automobile Sales and Service (Shanghai) Co., Ltd. China Tesla Automobile Sales and Service (Shenzhen) Co., Ltd. China Tesla Automobile Sales and Service (Wuhan) Co., Ltd. China Tesla Automobile Sales and Service (Xi’an) Co., Ltd. China Tesla Automobiles Mexico, S. de R.L. de C.V. Mexico Tesla Automobiles Sales and Service Mexico, S. de R.L. de C.V. Mexico Tesla Energia Macau Limitada Macau Tesla Finance LLC Delaware Tesla Financial Services GmbH Germany Tesla Financial Services Holdings B.V. Netherlands Tesla Financial Services Limited UK Tesla International B.V. Netherlands Tesla Lease Trust Delaware Tesla LLC Delaware Tesla Jordan Car Trading LLC Jordan Tesla Motors Australia, Pty Ltd Australia Tesla Motors Austria GmbH Austria Tesla Motors Belgium SPRL Belgium Tesla Motors Canada ULC Canada Tesla Motors Coöperatief U.A. Netherlands Tesla Motors Denmark ApS Denmark Tesla Motors Exports LLC Delaware Tesla Motors FL, Inc. Florida Tesla Motors France S.à r.l. France Tesla Motors GmbH Germany Tesla Motors HK Limited Hong Kong Tesla Motors Italy S.r.l. Italy Tesla Motors Japan GK Japan Tesla Motors Leasing, Inc. Delaware Tesla Motors Limited UK Tesla Motors Luxembourg S.à r.l. Luxembourg Tesla Motors MA, Inc. Massachusetts Tesla Motors Netherlands B.V. Netherlands Tesla Motors New York LLC New York Tesla Motors NL LLC Delaware Tesla Motors Norway AS Norway Tesla Motors NV, Inc. Nevada Tesla Motors PA, Inc. Pennsylvania Tesla Motors Singapore Private Limited Singapore Tesla Motors Singapore Holdings Pte. Ltd. Singapore Tesla Motors Stichting Netherlands Tesla Motors Switzerland GmbH Switzerland Tesla Motors TN, Inc. Tennessee Tesla Motors TX, Inc. Texas Tesla Motors UT, Inc. Utah TM International C.V. Netherlands TM Sweden AB Sweden
